Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 11-22-2021 under amendments and request for continued examination, which have been placed of record in the file. Claims 1, 3-6, 8-13, 15-18, 20-21 and 24-25 are pending. Claims 2, 7, 14, 19 and 22-23 are cancelled.

Response to Amendment
The amendment filed on 11-22-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. 	Applicant has amended Applicant has amended claims  1, 3-6, 8-13, 15-18, 20-21 and 24-25 and cancelled claims 2, 7, 14, 19, and 22-23 are cancelled. Applicant has added allowable limitations to independent claims 1, 13 and 18 to expedite allowance of the instant application. 

	Applicant has amended Applicant has amended claims  1, 3-6, 8-13, 15-18, 20-21 and 24-25 and cancelled claims 2, 7, 14, 19, and 22-23 are cancelled. Applicant has added allowable limitations to independent claims 1, 13 and 18 to expedite allowance of 

Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-18, 20-21 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Applicant has amended Applicant has amended claims  1, 3-6, 8-13, 15-18, 20-21 and 24-25 and cancelled claims 2, 7, 14, 19, and 22-23 are cancelled. Applicant has added allowable limitations to independent claims 1, 13 and 18 to expedite allowance of the instant application. Applicant’s arguments filed on 11-22-2021 are convincing. As argued by applicant in remarks of 11-22-2021 under claim rejection page 13, paragraph 3, Lines 1 and 2, and after further consideration and extensive search the prior art of KIM DONG HEE (KR 101179915 B1) in view of Estrada Adam (US 20170364733 A1); Myrah Michael G et al. (US 20140143453 A1) with all the other prior art cited on 892’s all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the storage data filter to define which data received in the stream of data is to be discarded versus which data received in the stream of data is to be kept and stored in the data store; and receive an updated input parameter to the storage data filter from any of the one or more AI models, the updated input parameter incorporating any of a real-time feedback data and a history data for assessing a performance of the one or more AI models trained with stored data, the performance including any of an accuracy and efficacy of the one or more AI models over time. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

11-30-2021